Citation Nr: 0730221	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  00-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for right leg 
varicose veins, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1976.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In a May 2007 statement, the Disabled American Veterans (DAV) 
indicated that the veteran wished to file a claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
Board notes that in a May 2007 VA Form 21-22, DAV limited its 
representation of the veteran to this issue.  In a July 2007 
VA Form 21-4138, the veteran appears to be submitting a claim 
for service connection for chronic depression, low 
cholesterol, high blood pressure, loss of hearing in the 
right ear, chronic neck and back pain, poor circulation, 
dental complications, jaw pain from dental extraction, jungle 
rot of the bilateral feet, insomnia, and chronic sinus 
problems.  As the record does not reveal that the RO has 
addressed any of these issues, they are REFERRED for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the appeal in May 2005 for additional 
development.  Pursuant to Stegall v. West, 11 Vet. App. 268 
(1998), a remand by the Court or the Board confers on the 
claimant the right to compliance with the remand orders as a 
matter of law.  


In pertinent part, the RO was instructed to obtain legible 
copies of any records relating to the veteran's vocational 
rehabilitation from the State of Alabama, based on the 
veteran's testimony in December 2001 that he had applied for 
vocational rehabilitation benefits through the state.  A July 
2005 email between two VA Benefits Administration (VBA) 
employees indicates that there was no vocational 
rehabilitation file for the veteran.  See correspondence 
between T.J. and L.M.  This request, however, appears to have 
been made to a VA facility rather than to the State of 
Alabama.  The record does not contain a request to the State 
of Alabama for records relating to the veteran's vocational 
rehabilitation.  As such, the RO has failed to adhere to this 
remand instruction.  

Also, the RO was instructed to obtain records from the Social 
Security Administration (SSA) concerning the veteran's claim 
for benefits, based on the veteran's testimony in December 
2001 that a claim for such benefits was pending.  The record 
contains a form requesting these records, but does not 
contain a reply.  There is a two-page printout of SSA data, 
made in May 2006, that indicates that the veteran's claim was 
denied, and the May 2006 supplemental statement of the case 
(SSOC) indicates that SSA medical records were received on 
May 31, 2005, but SSA medical records are not in the record 
now before the Board.

The Board notes that in a July 2007 VA Form 21-4138, the 
veteran reports that he has been "diagnose[d] with 
unemployability" by J. Carr, a vocational rehabilitation 
specialist.  It appears from this statement that the veteran 
may have been awarded VA vocational rehabilitation benefits 
since the July 2005 request for information by the RO.  As 
such, the RO should determine whether the veteran has in fact 
been awarded vocational rehabilitation benefits from VA and, 
if so, obtain all relevant records.  

Also, in another statement dated in July 2007, the veteran 
indicates that he changed his representation from his 
previous attorney to another attorney, whom he named.  It is 
clear that the veteran has terminated representation by his 
former attorney.  The record, however, does not contain 
authorization for another attorney to represent the veteran.  
The veteran's representation should be clarified and 
appropriate authorization obtained for the representative.


Accordingly, the case is REMANDED for the following action:

1.  Clarify the veteran's representation 
for the two claims at issue in this 
appeal.  If the veteran wishes another 
attorney or organization to represent him 
in these matters, appropriate 
authorization should be associated with 
the claims folder.

2.  Obtain legible copies of any records 
relating to the veteran's vocational 
rehabilitation from the State of Alabama 
and associate them with the claims 
folder.  If no records can be found, 
indicate whether they do not exist and/or 
whether further efforts to obtain them 
would be futile.

3.  Determine whether the veteran has 
been awarded VA vocational rehabilitation 
benefits.  If he has, obtain all relevant 
records and associate them with the 
claims folder.  

4.  Obtain records from SSA, including 
medical records, pertaining to any claim 
for disability benefits.  If records are 
not obtained, indicate whether they do 
not exist or if further attempts to 
obtain them would otherwise be futile.

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



